ORDER

PER CURIAM:
AND NOW, this 11th day of February, 2003, Patrick H. McCarthy, III, having been disbarred from the practice of law in the Commonwealth of Massachusetts by Order of the Supreme Judicial Court for Suffolk County, Commonwealth of Massachusetts, dated August 30, 2002; the said Patrick H. McCarthy, III, having been directed on November 25, 2002, to inform this Court of any claim he has that the imposition of the identical or comparable discipline in this Commonwealth would be unwarranted and the reasons therefor; and upon consideration of the responses filed, it is
*429ORDERED that Patrick H. McCarthy, III, is disbarred from the practice of law in this Commonwealth, and he shall comply with all the provisions of Rule 217, Pa.R.D.E.
Justice LAMB did not participate in this matter.